Name: Commission Delegated Regulation (EU) 2017/2056 of 22 August 2017 amending Delegated Regulation (EU) No 522/2014 supplementing Regulation (EU) No 1301/2013 of the European Parliament and of the Council with regard to the detailed rules concerning the principles for the selection and management of innovative actions in the area of sustainable urban development to be supported by the European Regional Development Fund
 Type: Delegated Regulation
 Subject Matter: EU finance;  economic policy;  construction and town planning;  research and intellectual property
 Date Published: nan

 11.11.2017 EN Official Journal of the European Union L 294/26 COMMISSION DELEGATED REGULATION (EU) 2017/2056 of 22 August 2017 amending Delegated Regulation (EU) No 522/2014 supplementing Regulation (EU) No 1301/2013 of the European Parliament and of the Council with regard to the detailed rules concerning the principles for the selection and management of innovative actions in the area of sustainable urban development to be supported by the European Regional Development Fund THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1301/2013 of the European Parliament and of the Council of 17 December 2013 on the European Regional Development Fund and on specific provisions concerning the Investment for growth and jobs goal and repealing Regulation (EC) No 1080/2006 (1), and in particular Article 8(3) thereof, Whereas: (1) Commission Delegated Regulation (EU) No 522/2014 (2) provides that urban innovative actions are to be implemented within a maximum period of three years. However, a longer period may be necessary to enable urban authorities to fully test all the aspects of the innovative solutions proposed, to collect the results and to ensure the transferability of the solutions to other urban authorities in the Union. (2) In order to provide sufficient time for the complete implementation of complex innovative solutions, so that innovative actions fully deliver their added value, the timeframe provided for in Delegated Regulation (EU) No 522/2014 should therefore be extended by one year. (3) Delegated Regulation (EU) No 522/2014 should therefore be amended accordingly. (4) In order to ensure that the amendment to Delegated Regulation (EU) No 522/2014 is applied in the context of the next call, which is planned for December 2017, this Regulation should enter into force on the day following that of its publication, HAS ADOPTED THIS REGULATION: Article 1 In Article 2 of Delegated Regulation (EU) No 522/2014, paragraph 6 is replaced by the following: 6. Each innovative action shall be implemented within a maximum period of four years. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 August 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 347, 20.12.2013, p. 289. (2) Commission Delegated Regulation (EU) No 522/2014 of 11 March 2014 supplementing Regulation (EU) No 1301/2013 of the European Parliament and of the Council with regard to the detailed rules concerning the principles for the selection and management of innovative actions in the area of sustainable urban development to be supported by the European Regional Development Fund (OJ L 148, 20.5.2014, p. 1).